DETAILED ACTION

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1, 2, 4-11,14 and 18 in the reply filed on 05/23/2022 is acknowledged.  The traversal is on the ground(s) that there is a serious lack of burden on the examiner to examine all pending claims.  
This is not found persuasive because the analysis used to determine whether the Office may require restriction differs in nation stage applications (unity of invention analysis) as compared to national applications (independent and distinct analysis) MPEP 823.  When making a unity of invention requirement, the examiner must (1) list the different groups of claims and (2) explain why each group lacks unity with each other group (i.e., why there is no single general inventive concept) specifically describing the unique special technical feature in each group. 
Contrary to arguments,  a serious search burden is not a factor in the unity of invention analysis. 
Applicants argue that Jensen states the  CARs may be co-expressed with CCR (chimeric cytokine receptors) but Jensen did not disclose the structure of CAR and CCR after co-expressing. 

Applicants argue:

Jensen states that ESD is an extracellular spacer domain (paragraph 13). "Extracellular spacer domain" (ESD) as used herein refers to the hydrophilic region which is between the antigen-specific targeting region and the transmembrane domain (paragraph 32). From this description combining with Figure 1, one of ordinary skill in the art would understand that ESD is not the cytokines, and Jensen did not disclose the structure of CAR as claimed, therefore the multi-target chimeric antigen receptor claimed in present application is novel.

In reply and contrary to the arguments, no claim claims expression.  Applicant’s claim 1 is directed to a multitarget chimeric antigen receptor.
Further, Jensen discloses examples of chimeric cytokine receptors which include but are not limited to IL-7 cytokine-linker- IL7Ra, IL-7 cytokine-linker-extracellular domain of IL-7Ra-transmembrane domain of IL-7Ra-cytoplasmic domain of IL-2RP, and IL-7 cytokine-linker-IL2Rp. Contrary to arguments, the Jensen CCR meets the definition of the ESD domain because it lies between the antigen-specific targeting region and the transmembrane domain.
The requirement is still deemed proper and is therefore made FINAL.

Species Election:
For Species Election (A), an MHC molecule with a peptide in claim 6;
For Species Election (B), IL15 and IL15Ra in claim 11;
For Species Election (C), 
	(i) antigen-binding domain A is AntiMHC/WT1-VH, and antigen- binding domain E is PD1 extracellular region;
	(ii) co-peptide linkage domain is IL15; 
	(iii) the transmembrane domain is a transmembrane region of CD8; 				(iv) the intracellular signalling domain is a CD3 signal transduction region, a polypeptide obtained by fusing a CD3 ζ signalling region and a 4-1BB signalling region; and 
	(v) the main peptide chain connecting domain is IL15Rasushi; 
for claim 28, Applicant elects (13) which is:
The antigen-binding domain A is AntiMHC/WT1-VH,
the co-peptide linkage domain is IL15, 
the transmembrane domain is a transmembrane region of CD8,
the intracellular signalling domain is a polypeptide obtained by fusing a CD3ζ signalling region and a 4-IBB (CD137) signalling region,
the antigen binding domain E is an extracellular region of PD1, 
the main peptide chain connecting domain is IL15Rasushi;
For Species Election (D), a multi-target chimeric antigen receptor.

Status of Claims 
Claims 3, 12, 13, 15-27 are cancelled.  Claims 1, 2, 4-11, 14, 28-35 are pending in this application.  Applicants elected group I, claims 1, 2, 4-11, 14 and 28.  Claims 14 and 29-35 are withdrawn from examination as being directed to a nonelected species  (claim 14) or group(s) (claims 29-33). 
 Claim 7 is rejoined with Group I in view of the species election of the WT1 antigen and is examined herein.
Claim 14 is withdrawn from consideration because Applicants elected part 13 of claim 28 from the choice of claim 14 or claim 28.
Of the elected claims, in view of the species election, claims 1, 2, 4-11, and 28 (part 13) are examined in this Office Action. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/29/2021 has been considered by the examiner.

Grammar/Claim Interpretation
Claim 1, line 6, the phrase “with each other” is interpreted to mean binding domains B and F together.  

Objections to the claims
1.	Applicants are reminded of the method of making amendments to the claims MPEP 714 (37 CFR 1.121):
(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered). 
(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of "canceled" or "not entered" may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.

In particular, the status of every claim must be updated in response to this Office Action.
2.	Claims 1 and claims dependent therefrom are objected to because of informalities such as irregular word spacings within the claims. For example, claim 1 recites “abilitytobind” (line 5), claim 2 recites “withan;” claim 4 recites “abilityis;” claim 5 recites “ascFv”, “aligand;” claim 6 recites “orthe” and “moleculewith;” claim 28 (part 13) recites “isan.”
3.	Claim 14 is objected to because there is a period in line 4. 
4.	Claim 28 is objected to because the claim depends from nonelected claim 14. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4, 5, 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 1, 2, 4-6 are directed to a broad genus of peptides. Claim 1, for example recites:	1.	 A multi-target chimeric antigen receptor is composed of a main peptide chain and a co-peptide chain; The main peptide chain consists an antigen binding domain A, a co-peptide chain connecting domain B, a transmembrane domain C and an intracellular signalling structure domain D; the co-peptide chain includes a main peptide chain-linking domain F; the antigen- binding domain A is a polypeptide having an ability to bind to an antigen; the co-peptide chain- linking domain B can bind to the main-peptide chain-linking domain F with each other; The co- peptide chain domain B and the main peptide chain domain F are cytokines and full length of corresponding cytokine receptors or cytokines and corresponding cytokine receptors fragment that can bind to each other; The transmembrane domain C is the transmembrane region of any membrane-bound protein or the transmembrane region of a transmembrane protein; the intracellular signalling domain D comprises a primary signalling region.
MPEP 2163 lists factor that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application. These include: 
the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.  
For biomolecules, examples of identifying characteristics include a sequence, structure, binding affinity, binding specificity, molecular weight, and length. Although structural formulas provide a convenient method of demonstrating possession of specific molecules, other identifying characteristics or combinations of characteristics may demonstrate the requisite possession.  However, disclosure of an antigen fully characterized by its structure, formula, chemical name, physical properties, or deposit in a public depository does not, without more, provide an adequate written description of an antibody claimed by its binding affinity to that antigen, even when preparation of such an antibody is routine and conventional. See Amgen Inc. v. Sanofi, 872 F.3d 1367, 1378, 124 USPQ2d 1354, 1361 (Fed. Cir. 2017)("knowledge of the chemical structure of an antigen [does not give] the required kind of structure-identifying information about the corresponding antibodies").
For claims drawn to a genus, MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, ie, structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus, See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406, M.P.E.P. 2163.
 A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus.").
The specification discloses [0157]  the structure of multitargeted chimeric antigen receptors (RaceCARs)  RaceCar-1 through RaceCar-14 [0157] and amino acid sequences SEQ ID NOs: 1-54 thereof.
The specification discloses [0157]  an antigen binding domain A which can be an antiCd19-ScFv, and antiMHC/GP100-VHH, and antiMHC/WT1-VH, an extracellular region of PD1. 
The specification discloses [0157]  the copepetide chain connecting domain B can be IL15Rasushi, IL4Ra-N-FN3, IL15.
The specification discloses [0157]  the transmembrane domain C can be Transmembrane domain of region CD8, CD28,.
The specification discloses [0157] the intracellular signalling structure domain D can be 4-1BB+CD3ζ, CD28+ CD3.
The specification discloses [0157] the antigen binding domain E can be the extracellular region of PD1, antiMHC/Mart1-Vh, antiCD20-ScFv.
The specification discloses [0157] the main peptide chain linking domain F can be IL15, Il15Rasushi.
However, the disclosure of a limited species of antigen binding domains A, of the copepetide chain connecting domains B, of the transmembrane domains C, of the intracellular signalling structure domains D, of the antigen binding domain E and of the main peptide chain linking domain F is not representative of the entire genus because the genus of each claimed domain is highly variable. For example, the antigen receptor can be an antibody which can bind to any of the thousands of cancer-associated antigens as exemplified in claim 7.
When there is substantial variation with the genus, a sufficient variety of species within the genus must be described to reflect the variation within the genus.  A description of what a material does, rather than of what it is, usually does not suffice. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
In the instant case, the specification fails to describe any relevant identifying characteristics such as the structure of the antigen binding domain A, the copepetide chain connecting domain B, the transmembrane domain C, of the intracellular signalling structure domains D, of the antigen binding domain E and of the main peptide chain linking domain F that are correlated with the binding function common to members of the genus, sufficient to show possession of the claimed domain genus.  One of skill cannot visualize or recognize most members of any claimed A-F domain genus.
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. 
One cannot describe what one has not conceived. See Fiddles v. Baird, 30 USPQ2d 1481, 1483. In Fiddles y. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class. The specification provided only the bovine sequence.
In view of the number of representative number of species provided and in light of the lack of structural features common to the members of each domain genus A-F, one skilled in the art would not recognize that applicant was in possession of each domain genus A-F.
Therefore, only the multitarget chimeric antigen receptors of RaceCars 1-RaceCar-14 [0157] meet the written description requirement set forth in 35 USC 112, first paragraph. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	
	1.	Claims 1, 2, 4-11 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Kawalekar et al (“Distinct Signaling of Coreceptors Regulates Specific Metabolism Pathways and Impacts Memory Development in CAR T Cells,” Immunity 44, 380–390, February 16, 2016) (Kawalker) in view of Liu et al (“A Chimeric Switch-Receptor Targeting PD1 Augments the Efficacy of Second-Generation CAR T Cells in Advanced Solid Tumors,” Cancer Res; 76(6) March 15, 2016) (Liu), Wong et al (US 2009/0324538) (Wong), and Dao et al (“Targeting the Intracellular WT1 Oncogene Product with a Therapeutic Human Antibody;” ScienceTranslationalMedicine.org 13 March 2013 Vol 5 Issue 176) (Dao).
	Kawalekar discloses (figure 1 figure legend) chimeric antigen receptors comprising the variable region of FMC63 antibody (binds to CD19) or a SS1 scFv  (binds human mesothelin) (the claimed “The main peptide chain consists an antigen binding domain A”: claim 1) (the claimed “the antigen having domain A is a polypeptide having an ability to bind to an antigen;” claim 1, part 6) (the claimed “wherein the polypeptide with an antigen binding ability is an antibody capable of binding to an antigen;” claim 4) (the claimed “scFv;” claim 5). 
	Kawalekar discloses  (page 10, left column, “CAR Constructs”) , the BBz CAR contained the scFv linked to the 4-1BB intracellular portion and the CD3ζ domain (the claimed intracellular signaling domain D;” claim 1, part 4) (the claimed “intracellular signaling domain D comprises a primary signaling region;” claim 1, part 9) (the claimed “the intracellular signaling domain is a polypeptide obtained by fusing a CD3ζ signalling region and a 4-1BB signalling region;” claim 28, part 13, part 3).
	Kawalekar discloses the CAR has a CD8 hinge and transmembrane domain (the claimed “transmembrane domain C;” claim 1, part 3) (the claimed “transmembrane domain C is the transmembrane region of any membrane bound protein  or the transmembrane region of a transmembrane protein;” claim 1, part 8) (the claimed “the transmembrane domain is a transmembrane region of CD8;” claim 28, part 13, part c). 
	Kawalekar discloses the antigen bound by the antigen binding domain A is mesothelin (the claimed “cell surface antigen,” claim 6) (the claimed “mesothelioma;” claim 7).
	Kawalekar differs from the claims in that the document fails to disclose a copeptide chain connecting domain B, the copeptide chain includes a main peptide chain linking domain F with each other, the copending chain domain B and the main peptide chain domain F are cytokines and full length of corresponding cytokine receptors or cytokines and corresponding cytokine receptor fragments that can bind to each other (first issue: cytokine and cytokine receptors), that the antigen bound by domain A is an MHC molecule with a peptide (second issue) or that the antigen binding domain E is an extracellular region of PD1 (third issue).   However, Wong, Dao and Liu cure the deficiency

	A.	First issue (cytokine and cytokine receptors):
	Wong discloses (figure 1A) fusion molecules comprising a single chain antibody and IL15Ra and IL15. Wong discloses [0008] that IL-15 and IL-15Ralpha are coordinately expressed by antigen presenting cells [0008]. Wong discloses [0008] that the IL-15Ra comprising the “sushi domain” bears most of the structural elements responsible for cytokine binding. 
	Wong discloses [0011] a soluble fusion protein complex comprising at least two soluble fusion proteins, wherein the first fusion protein comprises a first biologically active polypeptide covalently linked to interleukin-15 (IL-15) (the claimed “domain B;” claim 1, part 6) (the claimed “the co-peptide chain- linking domain B can bind to the main-peptide chain-linking domain F with each other; The co- peptide chain domain B and the main peptide chain domain F are cytokines and full length of corresponding cytokine receptors or cytokines and corresponding cytokine receptors fragment that can bind to each other;” claim 1, parts 7, 8) or functional fragment thereof, and the second fusion protein comprises a second biologically active polypeptide covalently linked to soluble interleukin-15 receptor alpha (IL-15Ra) (the claimed “domain F;” claim 1, part 4) (the claimed “Main peptide chain connecting domain is IL15Ra sushi;” claim 28 (13)(part 5) polypeptide or functional fragment thereof, wherein IL-15 domain of a first fusion protein binds to the soluble IL-15Ra domain of the second fusion protein to form a soluble fusion protein complex.
	Wong discloses [0012] in certain embodiments of the soluble fusion protein complex, the first biologically active polypeptide (the claimed “antigen binding domain A;” claim 1, part 1) is covalently linked to IL-15 polypeptide (or functional fragment thereof) (the claimed “copeptide chain connecting domain B;” claim 1, part 2) (the claimed “copeptide linkage domain is IL-15;” claim 28(part 13)(part a). Wong discloses [0012] in certain embodiments of the soluble fusion protein complex, the second biologically active polypeptide (the claimed “antigen binding domain E and which is the same or different that antigen binding domain A;” claim 2) is covalently linked to IL-15Ralph. polypeptide (or functional fragment thereof) by polypeptide linker sequence. 
	The IL-15 cytokine and the IL-15Ra are members of the γc cytokine family (Applicant’s specification [0045], claim 10) (the claimed “wherein the cytokine and the corresponding cytokine receptor in the γc cytokine family are IL15 and IL15Ra;” claim 11).
	It would have been obvious to one of ordinary skill to modify the Kawalekar CAR by including a sequence comprising IL15 (the claimed “cytokine;” claim 1, part 6) and a second segment comprising IL15Ra (the claimed “corresponding cytokine and cytokine receptors fragment which can bind to each other;” claim 1, part 6) in view of the teachings of Wong that IL-15 and IL-15Ralpha are coordinately expressed by antigen presenting cells [0008] in order to ensure that both the cytokine and the cytokine receptor are expressed in a coordinate fashion.  Because both the cytokine and cytokine receptor are expressed in a coordinate fashion, one of ordinary skill would have been motivated to have the IL-15 and IL-15Ralpha proteins encoded by nucleic acids expressed from the same construct.  
	One of ordinary skill would have had a reasonable expectation of success of obtaining a CAR composed of a cytokine and the cognate cytokine receptor in view of the teachings of Wong that IL-15 and IL-15Ralpha are coordinately expressed by antigen presenting cells [0008].
	One of ordinary skill would have been motivated to obtain a CAR comprising both Il-15 and the IL-15Ra in view of the teachings of Wong that IL-15 and IL-15Ralpha are coordinately expressed by antigen presenting cells [0008].

	B.	Second  issue (species election: antigen bound by domain A is an MHC molecule with a peptide):
	Dao discloses (Abstract) an antibody specific for the WT1 RMF peptide/HLA-A0201 complex (the claimed “wherein the antigen bound by the antigen binding domain A is an MHC molecule with a peptide;” claim 6) (the claimed “AntiMHC/WT1-VH; claim 28(part 13)(part 1). Dao discloses the WT1 protein is an oncoprotein expressed in leukemias (the claimed “leukemia;” claim 7) (the claimed “wherein the antigen bound by the antigen-binding domain A and the antigen- binding domain E is as follows: WT1 antigen;” claim 8). 
	Regarding claims  2 and 6, Dao discloses (Abstract) an antibody specific for the WT1 RMF peptide/HLA-A0201 complex (the claimed “MHC molecule with a peptide;” claim 6).  It would have been obvious to one of ordinary skill to have the A domain and the E domain binding the same antigen (MHC molecule with a peptide) in view of the teachings of Dao that the WT1 protein is over expressed in a wide range of leukemias and solid cancers (Abstract) and that the protein is a validated target for T cell based immunotherapy (Abstract) (the claimed “or the antigen bound by the antigen binding domain A and the antigen binding domain E is a complex of MHC and the short peptide of one of the above antigens (WT1);” claims 8, 9). 
	One of ordinary skill would have had a reasonable expectation of success in using a CAR having the A and E domains both recognizing the target antigen (WT1 RMF peptide/HLA-A0201 complex (MHC molecule with a peptide)) in view of the teachings of Dao that the protein is a validated target for T cell based immunotherapy (Abstract). 
	One of ordinary skill would have been motivated to use CARs having domains A and E both binding the target antigen (WT1 RMF peptide/HLA-A0201 complex (MHC molecule with a peptide) in view of the teaching of Dao that the antibody had high avidity in order to optimize therapy.
	It would have been obvious to one of ordinary skill to modify the Kawalekar CAR by using an anti MHC/Wt1-VH binding domain A as suggested by Dao in view of the teachings of Dao that that the antibody had high avidity in order to optimize therapy.
	One of ordinary skill would have had a reasonable expectation of success in obtaining a CAR comprising an anti MHC/Wt1-VH binding domain A in view of the teachings of Dao that antibodies to the MHC complexed to a peptide were obtained (claim 28 (part 13) (part 1)).
	One of ordinary skill would have been motivated to use CARs having a  domain A binding the target antigen (WT1 RMF peptide/HLA-A0201 complex (MHC molecule with a peptide) in view of the teaching of Dao that the antibody had high avidity in order to optimize therapy.

	C.	Third issue (antigen binding domain E is an extracellular region of PD1):
	Liu discloses a CAR comprising a truncated extracellular domain of PD1 (Abstract).   Liu discloses (page 1579, left column, second paragraph) when the PD1 portion of this switch-receptor engages its ligand, PDL1, it will transmit an activating signal (via the CD28 cytoplasmic domain) instead of the inhibitory signal normally transduced by the PD1 cytoplasmic domain.
	It would have been obvious to one of ordinary skill to modify the Kawalekar CAR by incorporating a truncated extracellular domain of PD1 as an antigen binding domain as suggested by Liu in view of the teachings of Liu that CARs containing a truncated extracellular domain of PD1 were efficacious against solid tumors by a variety of mechanisms (Abstract) (the claimed “antigen binding domain E is an extracellular region of PS1;” claim 28 (part 13)(part 5).
	One of ordinary skill would have had a reasonable expectation of success in constructing a multitarget chimeric antigen receptor having antigen binding activity in view of the teachings of Liu that CARs comprising a truncated extracellular domain of PD1.
	One of ordinary skill would have been motivated to construct a CAR comprising a truncated extracellular domain of PD1 in view of the teachings of Liu that CARs containing a truncated extracellular domain of PD1 were efficacious against solid tumors by a variety of mechanisms (Abstract).

Conclusion
	No claim is allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE E ZISKA whose telephone number is (571)272-0998. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE E. ZISKA
Examiner
Art Unit 1632



/TITILAYO MOLOYE/Primary Examiner, Art Unit 1632